DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 3, 5-8, 13, 15, and 17-19 have been amended, claims 12 and 14 have been canceled, claims 21 and 22 have been added, and claims 1-11, 13, and 15-22 remain pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: fastening ridge 15 (paragraph 44).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 depends from itself. For purposes of examination it appears that claim 22 should depend from claim 21.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitation "said outsole securing area" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it appears that this limitation should read --said upper securing area--.
	Claim 22 recites the limitation "said outsole securing area" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it appears that this limitation should read --said upper securing area--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lind (US 6,243,973).
Regarding claim 8, Lind discloses a footwear kit comprising: at least one footwear cover (sole member 22) for covering at least a portion of a shoe (shoe 20); wherein the shoe comprises an upper 
Regarding claim 9, Lind discloses that the footwear cover is removably attached by a fastener selected from the group consisting of adhesive and hook and pile (column 6, lines 47-54; column 7, lines 7-10).
Regarding claim 10, Lind discloses that the material of the footwear cover is selected from the group consisting of plastic, leather, rubber, metal, wood, and combinations thereof (column 8, lines 28-36).
Regarding claim 11, Lind discloses that the footwear cover is a fabric (column 8, line 34) that fits a variety of different areas (wherein the footwear cover is capable of being placed on a variety of different areas of the shoe sole and upper).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 6,243,973) in view of Issler (US 7,152,340).
Regarding claim 1, Lind discloses a footwear kit comprising: a shoe (shoe 20); wherein the shoe comprises an upper (upper 24); wherein the upper comprises a toe region (as seen in Fig. 2, 4); at least one removable affixable footwear cover (sole member 22); wherein the at least one removably affixable footwear cover comprises a cover affixing region (top surface having fastening material 38); wherein the cover affixing region mates with a shoe affixing region (receiving area 36) when the at least one 
Lind does not disclose the specific material of the upper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear cover with a material having different traction characteristics from the toe region in order to use a material well suited for the upper (for example a flexible material to provide comfort and fit) and a material well suited for the footwear cover (for example a durable, abrasion resistant material for durability). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Lind does not specifically disclose an upper affixing region in the toe region, such that the cover affixing region mates with the upper affixing region. Issler teaches a shoe having an upper with a toe region (Fig. 1, 3). The toe region has an upper affixing region (notch 40). A removably affixable footwear cover (pad 20) has a cover affixing region (extension 30); the cover affixing region mates with the shoe affixing region when the at least one removably affixable footwear cover is affixed to the shoe. The upper affixing region and cover affixing region facilitate application and removal of the cover onto the shoe, as well as helping to prevent the cover from being accidentally dislodged from the shoe (column 3, lines 1-28; Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an upper affixing region and cover affixing region, as taught be Issler, to the shoe and cover of Lind in order to facilitate application and removal of the cover onto the shoe, as well as helping to prevent the cover from being accidentally dislodged from the shoe.
Regarding claim 2, Lind discloses that the shoe further comprises an outsole (sole 26), and wherein the footwear cover is further attached to and covers at least a portion of the outsole (column 6, lines 34-64; Fig. 3, 4).

Regarding claim 4, Lind discloses that the footwear cover further comprises textures which vary a coefficient of friction of the footwear cover (column 8, lines 4-61).
Regarding claim 5, Lind and Issler disclose that the upper affixing region and the cover affixing region is a fastener selected from the group consisting of adhesive and hook and pile (Lind: column 6, lines 47-54; column 7, lines 7-10; Issler: column 3, lines 9-11).
Regarding claim 6, Lind discloses that the footwear cover comprises at least a first and second layer, and wherein the first and second layer have different traction characteristics (column 8, lines 28-42).
Regarding claim 7, Lind discloses that the footwear cover comprises at least a first and second area, and wherein the first and second areas have different traction characteristics (for example, different coefficients of friction; column 8, lines 4-9).

Claims 13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrahams (US 2,747,303) in view of Lind.
Regarding claim 13, Abrahams discloses a footwear kit comprising a shoe; the shoe comprises an upper, an outsole, and a seam (juncture line) where the outsole meets the upper; wherein the upper comprises a toe region; at least one footwear cover (protector member 31) which covers at least a portion of the shoe; wherein the portion of the shoe begins at the seam and terminates in the upper; wherein the footwear cover is removably attachable to the portion of the shoe (column 3, lines 23-42); wherein the footwear cover has different traction characteristics from the toe region (wherein the upper is formed of leather and the cover is formed of rubber or plastic, the different materials having 
Abrahams does not specifically disclose a right shoe and a left shoe. Lind teaches a footwear kit comprising: a left and right shoe (pair of shoes); wherein the left and right shoe each comprise an upper (upper 24); wherein the upper comprises a toe region; at least one footwear cover (sole member 22) for covering at least a portion of either the left or the right shoe; wherein the footwear cover is attached to and covers at least a portion of the toe region (column 7, lines 4-6) (column 4, line 59-column 5, line 12; column 6, lines 23-67; column 7, lines 1-10; column 9, line 38-50; Fig. 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a right shoe and a left shoe, as taught by Lind, in order provide a pair of shoes which the user can wear together.
Regarding claim 15, Abrahams does not disclose that the footwear cover has different traction characteristics from the outsole. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide different traction characteristics to the footwear cover and sole in order to provide higher traction characteristics to the sole, which is a ground engaging surface, preventing slipping of the user while wearing.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, Abrahams discloses that the footwear cover is removably attached by a fastener such as adhesive (column 3, lines 22-43).
Regarding claim 17, Abrahams does not disclose first and second footwear covers having different traction characteristics. Lind teaches at least a first and second footwear cover; wherein the first and second footwear covers have different traction characteristics (column 8, lines 20-24). It would have been obvious to have provided first and second footwear covers having different traction 
Regarding claim 18, Abrahams does not disclose a first and second footwear cover. Lind teaches at least a first and second footwear cover; wherein the first footwear cover has a shape which is designed to fit the right shoe and the second footwear cover has a shape which is designed to fit the left shoe (column 9, lines 38-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second footwear covers for the right and left shoes, as taught by Lind, in order to provide a protective cover for both shoes of the user.
Regarding claim 19, Abrahams discloses that the footwear cover comprises at least a first (upper edge) and second area (front portion), and wherein the first and second areas have different traction characteristics (wherein the upper edge has a ridge which has a different traction characteristic at its sharp edge than the smooth front portion of the cover; Fig. 8).
Regarding claim 20, Abrahams discloses that the footwear cover further comprises textures which vary a coefficient of friction of the footwear cover.
Regarding claim 21, Abrahams discloses that the toe region has an upper securing area (front toe region outer surface; Fig. 1, 2), wherein the footwear cover further comprises a footwear securing area (inner surface), and wherein the footwear securing area and the upper securing area mate with one another when the footwear cover is removably attached to the shoe (Fig. 8).
Regarding claim 22, Abrahams does not disclose that securing areas are a hook and pile system. Lind teaches that the shoe and cover may be secured with either an adhesive or a hook and pile system (column 6, lines 47-54; column 7, lines 7-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the securing areas with a hook and pile system, as taught by Lind, as this would be a simple substitution of one type of removable fastening .
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
	Applicant argues that Lind does not disclose footwear removably attachable to a portion of the toe region. Applicant further argues that Lind only discloses the sole member 22 can cover the toe region, not that the sole member is attached to the toe region. However, claim 8 does not recite that the footwear cover is attached to the toe region. Rather, claim 8 recites that the “footwear cover is removably attachable to at least a portion of said toe region” (emphasis added for clarity). The footwear cover of Lind has a fastening element (such as adhesive or hook and loop), and therefore is capable of being attached to the toe region of the shoe.
	Applicant’s further arguments with respect to claim(s) 1-7 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732